EXHIBIT 10.2

 

MOMENTA PHARMACEUTICALS, INC.
2013 INCENTIVE AWARD PLAN

 

RESTRICTED STOCK GRANT NOTICE

 

Momenta Pharmaceuticals, Inc., a Delaware corporation (the “Company”), pursuant
to its 2013 Incentive Award Plan, as amended from time to time (the “Plan”),
hereby grants to the holder listed below (“You” or “Participant”) the number of
shares of Restricted Stock (the “Shares”) set forth below.  The Shares are
subject to the terms and conditions set forth in this Restricted Stock Grant
Notice (the “Grant Notice”) and the Restricted Stock Agreement attached hereto
as Exhibit A (the “Agreement”) and the Plan, which are incorporated herein by
reference.  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in the Grant Notice and the Agreement.

 

Participant:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Total Number of Shares of Restricted Stock:

 

 

 

 

 

Vesting Schedule:

 

[To be specified in individual agreements]

 

By your acceptance of this Restricted Stock grant, you agree to be bound by the
terms and conditions of the Plan, the Agreement and the Grant Notice.  You
acknowledge that you have reviewed the Agreement, the Plan and the Grant Notice
in their entirety and fully understand all provisions of the Grant Notice, the
Agreement and the Plan.  Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan, the Grant Notice or the Agreement.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT A

TO RESTRICTED STOCK GRANT NOTICE

 

RESTRICTED STOCK AGREEMENT

 

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of Shares set forth in the Grant Notice.

 

ARTICLE I.

 

GENERAL

 

1.1                               Defined Terms.  Capitalized terms not
specifically defined herein shall have the meanings specified in the Plan or the
Grant Notice.

 

1.2                               Incorporation of Terms of Plan.  The Shares
issued to Participant pursuant to the Grant Notice are subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference.  In the event of any inconsistency between the Plan and
this Agreement, the terms of the Plan shall control.

 

ARTICLE II.

 

ISSUANCE OF SHARES

 

2.1                               Issuance of Shares.  In consideration of
Participant’s past and/or continued employment with or service to the Company or
a Subsidiary and for other good and valuable consideration, effective as of the
grant date set forth in the Grant Notice (the “Grant Date”), the Company has
granted to Participant the number of Shares set forth in the Grant Notice, upon
the terms and conditions set forth in the Grant Notice, this Agreement and the
Plan.

 

2.2                               Issuance Mechanics.  As of the Grant Date, the
Company shall issue the Shares in the form of Common Stock (“Stock”) to
Participant and shall (a) cause a stock certificate or certificates representing
such shares of Stock to be registered in the name of Participant, or (b) cause
such shares of Stock to be held in book-entry form.  If a stock certificate is
issued, it shall be delivered to and held in custody by the Company and shall
bear the restrictive legends required by Section 5.1.  If the shares of Stock
are held in book-entry form, then such entry will reflect that the shares are
subject to the restrictions of this Agreement.

 

ARTICLE III.

 

FORFEITURE AND TRANSFER RESTRICTIONS

 

3.1                               Forfeiture Restriction.  Subject to the
provisions of Section 3.2 below, in the event of Participant’s Termination of
Service for any reason, including as a result of Participant’s death or
Disability, all of the Unreleased Shares (as defined below) shall thereupon be
forfeited immediately and without any further action by the Company (the
“Forfeiture Restriction”), except as otherwise provided in a written agreement
between Participant and the Company.  Upon the occurrence of such forfeiture,
the Company shall become the legal and beneficial owner of the Unreleased Shares
and all rights and interests therein or relating thereto, and the Company shall
have the right to retain and transfer to its own name the number of Unreleased
Shares being forfeited by Participant.  The Unreleased Shares shall be held by
the Company in accordance with Section 3.3 until the Shares are forfeited as
provided in this

 

--------------------------------------------------------------------------------


 

Section 3.1, until such Unreleased Shares are fully released from the Forfeiture
Restriction as provided in Section 3.2 or until such time as this Agreement is
no longer in effect.  Participant hereby authorizes and directs the Secretary of
the Company, or such other person designated by the Administrator, to transfer
any Unreleased Shares that are forfeited pursuant to this Section 3.1 from
Participant to the Company.

 

3.2                               Release of Shares from Forfeiture
Restriction.  The Shares shall be released from the Forfeiture Restriction in
accordance with the vesting schedule set forth in the Grant Notice.  Any of the
Shares which, from time to time, have not yet been released from the Forfeiture
Restriction are referred to herein as “Unreleased Shares.”  In the event any of
the Unreleased Shares are released from the Forfeiture Restriction, any Retained
Distributions (as defined below) paid on such Unreleased Shares shall be
promptly paid by the Company to Participant.  As soon as administratively
practicable following the release of any Shares from the Forfeiture Restriction,
the Company shall, as applicable, either deliver to Participant the certificate
or certificates representing such Shares in the Company’s possession belonging
to Participant, or, if the Shares are held in book-entry form, then the Company
shall remove the notations indicating that the shares are subject to the
restrictions of this Agreement.  Participant (or the beneficiary or personal
representative of Participant in the event of Participant’s death or incapacity,
as the case may be) shall deliver to the Company any representations or other
documents or assurances as the Company or its representatives deem necessary or
advisable in connection with any such delivery.

 

3.3                               Escrow.

 

(a)                                 The Unreleased Shares shall be held by the
Company until such Unreleased Shares are forfeited as provided in Section 3.1,
until such Unreleased Shares are fully released from the Forfeiture Restriction
as provided in Section 3.2 or until such time as this Agreement is no longer in
effect.  Participant shall not retain physical custody of any certificates
representing Unreleased Shares issued to Participant.  Participant, by
acceptance of this Award, shall be deemed to appoint, and does so appoint, the
Company and each of its authorized representatives as Participant’s
attorney(s)-in-fact to effect any transfer of forfeited Unreleased Shares (and
Retained Distributions, if any, paid on such forfeited Unreleased Shares) to the
Company as may be required pursuant to the Plan or this Agreement, and to
execute such representations or other documents or assurances as the Company or
such representatives deem necessary or advisable in connection with any such
transfer.  To the extent allowable by Applicable Law, the Company, or its
designee, shall not be liable for any act it may do or omit to do with respect
to holding the Shares in escrow and while acting in good faith and in the
exercise of its judgment.

 

(b)                                 The Company will retain custody of all cash
dividends and other distributions (“Retained Distributions”) made or declared
with respect to Unreleased Shares (and such Retained Distributions will be
subject to the Forfeiture Restriction and the other terms and conditions under
this Agreement that are applicable to the Shares) until such time, if ever, as
the Unreleased Shares with respect to which such Retained Distributions shall
have been made, paid or declared shall have become vested pursuant to the Grant
Notice.  Retained Distributions that were made or declared in cash will be
deemed reinvested in notional shares of Stock such that upon release and
distribution of such Retained Distributions to Participant as set forth in the
immediately preceding sentence, Participant shall be entitled to receive on the
date of such distribution or release an amount of cash or the number of whole
shares of Stock or a combination thereof, as determined by the Administrator,
the aggregate fair value of which shall be equal to the Fair Market Value of the
notional shares of Stock to which such released Retained Distributions relate. 
Any Retained Distributions with respect to Unreleased Shares shall be forfeited
in the event such Unreleased Shares are forfeited.

 

3.4                               Rights as Stockholder.  Except as otherwise
provided herein, upon issuance of the Shares by the Company, Participant shall
have all the rights of a stockholder with respect to said Shares, subject

 

--------------------------------------------------------------------------------


 

to the restrictions herein, including the right to vote the Shares and to
receive all dividends or other distributions paid or made with respect to the
Shares.

 

ARTICLE IV.

 

TAXATION AND TAX WITHHOLDING

 

4.1                               Representation.  Participant represents to the
Company that Participant has reviewed with his or her own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement.  Participant is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents.  Participant is ultimately liable and responsible for all taxes
owed in connection with this investment and the transactions contemplated by
this Agreement, regardless of any action the Company or any Subsidiary takes
with respect to any tax withholding obligations that arise in connection with
the Shares.  Neither the Company nor any Subsidiary makes any representation or
undertaking regarding the treatment of any tax withholding in connection with
the Shares or Participant’s sale of shares of Stock.  The Company and the
Subsidiaries do not commit and are under no obligation to structure this
investment or the transactions contemplated by this Agreement to reduce or
eliminate Participant’s tax liability.

 

4.2                               No Section 83(b) Election.  Participant agrees
not to file an election under Section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”), to be taxed with respect to the Shares as of the
date of transfer of the Shares rather than as of the date or dates upon which
Participant would otherwise be taxable under Section 83(a) of the Code (a
“Section 83(b) Election”).  In the event Participant files an effective Section
83(b) Election with respect to the Shares, the Shares shall thereupon be
forfeited immediately and without any further action by the Company.

 

4.3                               Tax Withholding.  Notwithstanding any other
provision of this Agreement:

 

(a)                                 The Company and its Subsidiaries have the
authority to deduct or withhold, or require Participant to remit to the Company
or the applicable Subsidiary, an amount sufficient to satisfy applicable
federal, state, local and foreign taxes (including the employee portion of any
FICA obligation) required by law to be withheld with respect to any taxable
event arising pursuant to this Agreement.  The Company and its Subsidiaries may
withhold or Participant may make such payment in one or more of the forms
specified below:

 

(i)                                     by cash or check made payable to the
Company or the Subsidiary with respect to which the withholding obligation
arises;

 

(ii)                                  by the deduction of such amount from other
compensation payable to Participant;

 

(iii)                               with respect to any withholding taxes
arising in connection with the vesting of the Shares, with the consent of the
Administrator, by requesting that the Company and its Subsidiaries withhold a
net number of vested Shares having a then current Fair Market Value not
exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;

 

(iv)                              with respect to any withholding taxes arising
in connection with the vesting of the Shares, with the consent of the
Administrator, by tendering to the Company vested shares of Stock having a then
current Fair Market Value not exceeding the amount necessary to satisfy the

 

--------------------------------------------------------------------------------


 

withholding obligation of the Company and its Subsidiaries based on the minimum
applicable statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes;

 

(v)                                 with respect to any withholding taxes
arising in connection with the vesting of the Shares, through the delivery of a
notice that Participant has placed a market sell order with a broker acceptable
to the Company with respect to those Shares that are then becoming vested and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company or the Subsidiary with respect to which the
withholding obligation arises in satisfaction of such withholding taxes;
provided that payment of such proceeds is then made to the Company or the
applicable Subsidiary at such time as may be required by the Administrator, but
in any event not later the settlement of such sale; or

 

(vi)                              in any combination of the foregoing.

 

(b)                                 With respect to any withholding taxes
arising in connection with the Shares, in the event Participant fails to provide
timely payment of all sums required pursuant to Section 4.3(a), the Company
shall have the right and option, but not the obligation, to treat such failure
as an election by Participant to satisfy all or any portion of Participant’s
required payment obligation pursuant to Section 4.3(a)(ii) or
Section 4.3(a)(iii) above, or any combination of the foregoing as the Company
may determine to be appropriate. The Company shall not be obligated to deliver
any certificate representing the Shares to Participant or his or her legal
representative unless and until Participant or his or her legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state,
local and foreign taxes applicable with respect to the taxable income of
Participant resulting from the vesting of the Shares or any other taxable event
related to the Shares.

 

(c)                                  In the event any tax withholding obligation
arising in connection with the Shares will be satisfied under
Section 4.3(a)(iii), then the Company may elect to instruct any brokerage firm
determined acceptable to the Company for such purpose to sell on Participant’s
behalf a whole number of shares of Stock from those Shares that are then
becoming vested as the Company determines to be appropriate to generate cash
proceeds sufficient to satisfy the tax withholding obligation and to remit the
proceeds of such sale to the Company or the Subsidiary with respect to which the
withholding obligation arises.  Participant’s acceptance of this Award
constitutes Participant’s instruction and authorization to the Company and such
brokerage firm to complete the transactions described in this Section 4.3(c),
including the transactions described in the previous sentence, as applicable. 
The Company may refuse to deliver any certificate representing the Shares to
Participant or his or her legal representative until the foregoing tax
withholding obligations are satisfied.

 

ARTICLE V.

 

RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS

 

5.1                               Legends.  The certificate or certificates
representing the Shares, if any, shall bear the following legend (as well as any
legends required by the Company’s charter and Applicable Law):

 

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE
PROVISIONS AND RESTRICTIONS ON TRANSFER SET FORTH IN A CERTAIN RESTRICTED STOCK
AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED OWNER OF THESE SHARES (OR HIS
OR HER PREDECESSOR IN INTEREST), AND SUCH AGREEMENT IS

 

--------------------------------------------------------------------------------


 

AVAILABLE FOR INSPECTION WITHOUT CHARGE AT THE OFFICE OF THE SECRETARY OF THE
COMPANY.

 

5.2                               Refusal to Transfer; Stop-Transfer Notices. 
The Company shall not be required (a) to transfer on its books any Shares that
have been sold or otherwise transferred in violation of any of the provisions of
this Agreement or (b) to treat as owner of such Shares or to accord the right to
vote or pay dividends to any purchaser or other transferee to whom such Shares
shall have been so transferred.  Participant agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

 

5.3                               Removal of Legend.  After such time as the
Forfeiture Restriction shall have lapsed with respect to the Shares, and upon
Participant’s request, a new certificate or certificates representing such
Shares shall be issued without the legend referred to in Section 5.1 and
delivered to Participant.  If the Shares are held in book entry form, the
Company shall cause any restrictions noted on the book form to be removed.

 

ARTICLE VI.

 

OTHER PROVISIONS

 

6.1                               Administration.  The Administrator shall have
the power to interpret the Plan, the Grant Notice and this Agreement and to
adopt such rules for the administration, interpretation and application of the
Plan, the Grant Notice and this Agreement as are consistent therewith and to
interpret, amend or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Administrator will be final and
binding upon Participant, the Company and all other interested persons.  To the
extent allowable pursuant to Applicable Law, no member of the Committee or the
Board will be personally liable for any action, determination or interpretation
made with respect to the Plan, the Grant Notice or this Agreement.

 

6.2                               Shares Not Transferable.  The Shares and
Retained Distributions may not be sold, pledged, assigned or transferred in any
manner unless and until the Forfeiture Restrictions have lapsed.  No Unreleased
Shares or Retained Distributions or any interest or right therein or part
thereof shall be liable for the debts, contracts or engagements of Participant
or his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.

 

6.3                               Adjustments.  The Administrator may accelerate
the vesting of all or a portion of the Unreleased Shares in such circumstances
as it, in its sole discretion, may determine.  Participant acknowledges that the
Shares are subject to adjustment, modification and termination in certain events
as provided in this Agreement and the Plan, including Section 14.2 of the Plan.

 

6.4                               Notices.  Any notice to be given under the
terms of this Agreement to the Company shall be addressed to the Company in care
of the Secretary of the Company at the Company’s principal office, and any
notice to be given to Participant shall be addressed to Participant at
Participant’s last address reflected on the Company’s records.  By a notice
given pursuant to this Section 6.4, either party may hereafter designate a
different address for notices to be given to that party.  Any notice shall be
deemed duly given when sent via email or when sent by certified mail (return
receipt requested) and deposited

 

--------------------------------------------------------------------------------


 

(with postage prepaid) in a post office or branch post office regularly
maintained by the United States Postal Service.

 

6.5                               Titles.  Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

6.6                               Governing Law.  The laws of the State of
Delaware shall govern the interpretation, validity, administration, enforcement
and performance of the terms of this Agreement regardless of the law that might
be applied under principles of conflicts of laws.

 

6.7                               Conformity to Securities Laws.  Participant
acknowledges that the Plan, the Grant Notice and this Agreement are intended to
conform to the extent necessary with all Applicable Law, including, without
limitation, the provisions of the Securities Act and the Exchange Act, and any
and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, and state securities laws and regulations.  Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Shares
are granted, only in such a manner as to conform to Applicable Law.  To the
extent permitted by Applicable Law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to Applicable Law.

 

6.8                               Amendment, Suspension and Termination.  To the
extent permitted by the Plan, this Agreement may be wholly or partially amended
or otherwise modified, suspended or terminated at any time or from time to time
by the Administrator or the Board, provided that, except as may otherwise be
provided by the Plan, no amendment, modification, suspension or termination of
this Agreement shall adversely affect the Shares in any material way without the
prior written consent of Participant.

 

6.9                               Successors and Assigns.  The Company may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement shall inure to the benefit of the successors and assigns of
the Company.  Subject to the restrictions on transfer set forth in Section 6.2
and the Plan, this Agreement shall be binding upon and inure to the benefit of
the heirs, legatees, legal representatives, successors and assigns of the
parties hereto.

 

6.10                        Limitations Applicable to Section 16 Persons. 
Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Shares,
the Grant Notice and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule.  To the extent
permitted by Applicable Law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

 

6.11                        Not a Contract of Employment.  Nothing in this
Agreement or in the Plan shall confer upon Participant any right to continue to
serve as an employee or other service provider of the Company or any Subsidiary
or shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.

 

6.12                        Entire Agreement.  The Plan, the Grant Notice and
this Agreement (including any exhibit hereto) constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof.

 

--------------------------------------------------------------------------------


 

6.13                        Section 409A.  This Award is not intended to
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”).  However, notwithstanding any other provision of the Plan, the Grant
Notice or this Agreement, if at any time the Administrator determines that this
Award (or any portion thereof) may be subject to Section 409A, the Administrator
shall have the right in its sole discretion (without any obligation to do so or
to indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

 

6.14                        Agreement Severable.  In the event that any
provision of the Grant Notice or this Agreement is held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of the Grant Notice or this Agreement.

 

6.15                        Limitation on Participant’s Rights.  Participation
in the Plan confers no rights or interests other than as herein provided.  This
Agreement creates only a contractual obligation on the part of the Company as to
amounts payable and shall not be construed as creating a trust.  Neither the
Plan nor any underlying program, in and of itself, has any assets.  Participant
shall have only the rights of a general unsecured creditor of the Company with
respect to amounts credited and benefits payable, if any, with respect to the
Award.

 

6.16                        Counterparts.  The Grant Notice may be executed in
one or more counterparts, including by way of any electronic signature, subject
to Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

6.17                        Broker-Assisted Sales.  In the event of any
broker-assisted sale of shares of Stock in connection with the payment of
withholding taxes as provided in Section 4.3(a)(iii) or Section 4.3(a)(v): (A)
any shares of Stock to be sold through a broker-assisted sale will be sold on
the day the tax withholding obligation arises or as soon thereafter as
practicable; (B) such shares of Stock may be sold as part of a block trade with
other participants in the Plan in which all participants receive an average
price; (C) Participant will be responsible for all broker’s fees and other costs
of sale, and Participant agrees to indemnify and hold the Company harmless from
any losses, costs, damages, or expenses relating to any such sale; (D) to the
extent the proceeds of such sale exceed the applicable tax withholding
obligation, the Company agrees to pay such excess in cash to Participant as soon
as reasonably practicable; (E) Participant acknowledges that the Company or its
designee is under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
the applicable tax withholding obligation; and (F) in the event the proceeds of
such sale are insufficient to satisfy the applicable tax withholding obligation,
Participant agrees to pay immediately upon demand to the Company or its
Subsidiary with respect to which the withholding obligation arises an amount in
cash sufficient to satisfy any remaining portion of the Company’s or the
applicable Subsidiary’s withholding obligation.

 

*                                        
*                                         *

 

--------------------------------------------------------------------------------